Citation Nr: 1028749	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for atherosclerotic heart 
disease, to include a cardiac disorder other than arterial 
hypertension.

2.  Entitlement to service connection for low back pain, minimal 
diffuse circumferential bulging, L4-L5 disk.

3.  Entitlement to an initial evaluation in excess of 10 percent 
prior to November 17, 2003, for the service-connected diabetes 
mellitus, type II (diabetes).

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).






ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966.  
This appeal comes before the Board of Veterans' Appeals (Board) 
from several rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

A rating decision issued in November 2002 granted service 
connection for diabetes mellitus, type II, and assigned an 
initial 10 percent evaluation effective from July 9, 2001.  That 
rating decision also denied a claim of service connection for low 
back pain.  (In a January 2003 rating decision, the RO issued a 
rating decision assigning an earlier effective date of May 8, 
2001 for the grant of service connection for diabetes mellitus, 
type II, pursuant to a decision issued by the Federal Circuit 
Court of Appeals).  In an April 2004 rating decision, the 
disability rating for the service-connected  evaluation of 
diabetes mellitus, type II, was increased to 20 percent, 
effective November 17, 2003.  The April 2004 rating decision also 
denied claims of service connection for arteriosclerotic 
cardiovascular disease and low back pain, minimal diffuse 
circumferential bulging, L4-L5.  By a rating decision issued in 
February 2007, TDIU was denied.

In a January 2009 decision, the Board denied entitlement to a 
rating in excess of 20 percent for the service-connected diabetes 
mellitus, type II from November 17, 2003.  As such, the only time 
period/disability rating for consideration with respect to the 
diabetes mellitus claim for increase is the initial 10 percent 
rating assigned prior to November 17, 2003.  With regard to the 
other claims on appeal, the Board remanded the matters for 
additional development in January 2009.  

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for low back 
pain, diagnosed as minimal diffuse circumferential bulging, L4-L5 
disk, entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus, prior to November 17, 2003, and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent medical evidence does not reveal a current 
diagnosis of atherosclerotic heart disease or a cardiac disorder.


CONCLUSION OF LAW

Service connection for atherosclerotic heart disease, to include 
a cardiac disorder other than arterial hypertension, is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has heart disease as the result of 
his service-connected diabetes mellitus.

To establish direct or secondary service connection, the record 
must first contain, at a minimum, medical evidence of a current 
disorder.  38 U.S.C.A. §§ 1110, 1131.

In regards to a current disorder, on VA examinations conducted in 
February 2004 and July 2009, the examiners concluded that there 
was no evidence of atherosclerotic heart disease or other cardiac 
disease.

Although an April 2008 VA examination for diabetes mellitus noted 
that the Veteran was "admitted on September 1, 2007 with a 
diagnosis of unstable angina," that examination report also 
reflects that tests at that time of admittance showed no 
scintigraphic evidence of exercise induced myocardial ischemia 
for the heart rate achieved.  There was well preserved left 
ventricular function post stress.  The Veteran was treated with 
prilosec.  Thus, although the computer-generated form notes 
"yes" next to cardiovascular disease, this is inconsistent with 
the more detailed description of what testing showed during the 
admittance in 2007, as well as with the other evidence of record 
which shows no diagnosis.  It is therefore outweighed by the 
other evidence of record.  

It is emphasized that the July 2009 VA examiner reviewed the 
entire claims file in conjunction with the examination, and thus 
was aware of various notations of a heart condition in the claims 
file.  However, on examination, the examiner specifically noted 
that on a stress test, the Veteran had adequate heart rate and 
blood pressure response to adenosine and there was no complaint 
of headache or chest pain during the test.  The impression was 
that there was no electrocardiographic evidence of adenosine 
induced ischemia.  Additionally, stress myocardial perfusion 
study was also normal.  There was no scintigraphic evidence of 
reversible perfusion changes to suggest adenosine induced 
myocardial ischemia.  The post stress left ventricular systolic 
function was well-preserved.  The examiner noted that the Veteran 
had hypertension, but specifically stated that the Veteran did 
not have atherosclerotic disease or other cardiac disease.

For these reasons, the Veteran does not meet the first 
requirement to establish service connection for atherosclerotic 
heart disease.  Where the medical evidence establishes that a 
Veteran does not currently have a disorder for which service 
connection is sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Further discussion of 
the remaining requirements for service connection is not 
warranted and the Veteran's claim must be denied.

In reaching this decision the Board has considered the Veteran's 
arguments in support of his assertion that he has atherosclerotic 
heart disease that is related to service.  However, the 
resolution of an issue that involves medical knowledge, such as 
the diagnosis of a disorder and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of the disorder or symptoms of the 
disorder subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disorder even where not 
corroborated by contemporaneous medical evidence); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  However, atherosclerotic heart 
disease requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of lay 
opinions on etiology.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the 
doubt is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the Veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the Veteran's claim of entitlement to service 
connection for atherosclerotic heart disease, to include a 
cardiac disorder other than arterial hypertension, is not 
warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The content requirements of a duty to assist notice have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  An initial letter from the RO dated in January 2004 
provided the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  

Following the RO adjudication of his claim in the April 2004 
rating decision, the Veteran was subsequently, in a March 2006 
letter, provided with information concerning the evaluation and 
effective date that could be assigned should service connection 
be granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has no outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  After he was provided this 
letter, he was given a full opportunity to submit evidence, and 
his claim was subsequently readjudicated.  He has not claimed any 
prejudice as a result of the timing of the March 2006 letter, and 
there is no basis to conclude that any prejudice occurred.  Any 
notice defect in this case was harmless error.  The content of 
the aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, 
the Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim, and to respond to VA notices.  For all 
of these reasons, the appeal may be adjudicated without a remand 
for further notification, as this would serve no useful purpose.
VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here, all relevant facts have been properly developed, and that 
all evidence necessary for equitable resolution of the issue has 
been obtained.  STRs and post-service treatment records have been 
obtained.  There is no indication that any additional relevant 
evidence is available but has not been obtained.  The Veteran has 
been afforded VA examinations.  For the foregoing reasons, all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.


ORDER

The claim for service connection for atherosclerotic heart 
disease, to include a cardiac disorder other than arterial 
hypertension, is denied.


REMAND

Diabetes Mellitus

This claim was remanded by the Board in January 2009.  The 
development directed by the Board in its last remand was not 
accomplished.  Where the remand orders of the Board or the Courts 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The RO was directed to adjudicate the issue of entitlement to an 
initial evaluation in excess of 10 percent prior to November 17, 
2003, for the service-connected diabetes mellitus.  This has not 
been completed in a rating decision or in a Supplemental 
Statement of the Case (SSOC).  Therefore, this action must be 
completed.

Back Disorder

A review of the claims file shows that the Veteran has been 
receiving disability benefits from the Social Security 
Administration (SSA) since approximately 2003 for his back 
disorder.  At his July 2009 VA compensation examination, the 
Veteran indicated that he started receiving SSA due to incapacity 
in 2003-2004.  The Veteran reported that his back disorder made 
him incapable of employment.  All records considered by that 
agency in deciding the Veteran's claim for disability benefits, 
including a copy of any decision, should be obtained.  See Martin 
v. Brown, 4 Vet. App. 136 (1993) (not only must the final SSA 
decision be obtained, but all records upon which that decision 
was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) 
(2009).

Additionally, the only evidence of record offering an opinion as 
to the etiology of the Veteran's back disorder is the July 2009 
VA compensation examination.  In regards to whether there was any 
relationship between the cause of the Veteran's back disorder and 
his military service, the examiner was unable to provide an 
opinion "without resort to mere speculation."  The VA examiner 
stated that the etiology was difficult to determine due to the 
lack of information in the claims file.  The VA examiner did 
determine that the Veteran has a current back disorder.

Concerning a medical opinion in which the VA medical professional 
cannot render an opinion as to etiology without resorting to 
"mere speculation," the Court of Appeals for Veterans Claims 
(Court) recently determined that a VA examiner cannot use that 
phrase "as a substitute for the full consideration of all 
pertinent and available medical facts to which a claimant is 
entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, 
it is unclear whether the examiner closely considered the 
Veteran's lay statements and service treatment records, 
especially in light of the existence of a current disability.  
Thus, additional discussion by an examiner is necessary before a 
decision on the merits may be reached.  



TDIU

As the TDIU claim is inextricably intertwined with the other 
remanded issues, the TDIU issue must be deferred pending the 
outcome of the other claims.  Specifically, at the December 2009 
VA compensation examination, the VA examiner determined that the 
Veteran's current back disorder impairs him the most in his 
ability to obtain a gainful occupation.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the SSA records pertinent to the 
Veteran's claim for Social Security 
disability benefits including a copy of any 
decision and copies of the medical records 
relied upon concerning that claim.  (The 
Veteran has been receiving disability 
benefits since approximately 2003.)

2.  After conducting any additional 
development deemed appropriate, adjudicate 
the issue of entitlement to an initial 
evaluation in excess of 10 percent prior to 
November 17, 2003, for his service-connected 
diabetes mellitus.  

3.  Schedule the Veteran for a VA examination 
as necessary to identify each low back 
disorder and to identify the etiology and 
onset of such disorder.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology should be 
noted in the examination report.

The examiner should identify each low back 
disorder.  For each lumbar spine disorder, 
the examiner should provide an opinion as to 
etiology and approximate date of onset.  The 
examiner should indicate whether it is at 
least as likely as not (a 50 percent 
probability, or greater) that clinical onset 
of the disorder began in service, was 
manifested within one year following service, 
or is otherwise related to the Veteran's 
active service.  The examiner should state 
whether it is at least as likely as not that 
the Veteran has a lumbar spine disorder which 
is secondary to or etiologically related to 
any injury incurred in service.  In answering 
these questions, the examiner should address 
the history provided by the Veteran, service 
medical records, post-service medical 
records, and VA examination reports.  
Complete rationale should be given for all 
opinions reached.

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disabilities, 
or whether the actual cause is due to 
multiple potential causes.  In other words, 
simply stating that an opinion cannot be 
provided without resort to mere speculation 
is not acceptable without a detailed reason 
as to why this is so.  Jones v. Shinseki, 23 
Vet. App. 382 (2010).

4.  After assuring that the development 
directed above is complete, each claim on 
appeal should be readjudicated, with any 
appropriate development and subsequent 
adjudication of the claim for TDIU deferred 
until adjudication of all other claims on 
appeal have been completed.  If any benefit 
sought remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to respond, 
and the claim should thereafter be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


